—Appeals from two orders of the Family Court of Broome County (Hester, Jr., J.), entered June 29, 1998 and July 15, 1998, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate respondents’ children to be permanently neglected, and terminated respondents’ parental rights.
Orders affirmed, upon the opinions of Judge Joseph P. Hester, Jr.
Cardona, P. J., Mercure, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the orders are affirmed, without costs.